Cite as 2015 Ark. App. 618

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-15-187


                                                  OPINION DELIVERED NOVEMBER 4, 2015
TONI JOHNSON
                               APPELLANT          APPEAL FROM THE DALLAS
                                                  COUNTY CIRCUIT COURT
                                                  [NO. CR-2013-63-4]
V.
                                                  HONORABLE ROBIN J. CARROLL,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         APPEAL DISMISSED



                         ROBERT J. GLADWIN, Chief Judge

       Appellant Toni Johnson appeals from the October 8, 2014 order entered by the Dallas

County Circuit Court. Appellant argues that the circuit court erred in dismissing her appeal

from district court as untimely. We likewise dismiss the appeal for lack of jurisdiction.

       On March 19, 2013, the Sparkman District Court entered a mutual no-contact order

in cases styled State of Arkansas v. Patrick Weisse, ordering Weisse and appellant—who was

identified as the victim—to have no direct or indirect contact with one another for a year.

On March 21, 2013, appellant was cited for a violation of the order. On June 13, 2013,

appellant was cited for disorderly conduct and for violating the no-contact order. On June

18, 2013, appellant appeared in the Sparkman District Court and entered a plea of guilty to

both the March 21 and June 13 citations. On August 14, 2013, appellant was again cited for

violation of the no-contact order. Appellant entered a no-contest plea to that violation in the

Sparkman District Court on August 20, 2013.
                                 Cite as 2015 Ark. App. 618

       It is undisputed that appellant did not file the appropriate district-court record within

thirty days of any of the previously referenced district-court judgments as required by

Arkansas Rule of Criminal Procedure 36 (2013). On September 30, 2013, however,

appellant filed a motion to vacate the convictions. That motion alleged that “[a]ll orders

arising from violations of a No Contact Order where [appellant] was not a defendant are void

ab initio.” The State responded to that motion on October 30, 2013. On November 14,

2013, the district court held a hearing in which it lifted the no-contact order but denied

appellant’s motion to vacate. On December 13, 2013, appellant filed the district-court record

from the November 14, 2013 hearing, along with a notice of appeal, with the circuit clerk.

The notice of appeal states that appellant intended to appeal “the Judgment in favor of the

State of Arkansas entered . . . on November 14, 2013[,]” and does not mention the district

court’s judgments of June 18 and August 20, 2013.

       The State subsequently filed a motion to dismiss appellant’s appeal, arguing that

appellant had not filed a notice of appeal from any of her three district-court convictions

within the thirty-day period from entry of judgment imposed by Rule 36(b) and that the

filing of her subsequent motion to vacate did not extend the time to appeal. Appellant

responded and maintained that she was not required to file a timely notice of appeal pursuant

to Rule 36(b) because the district court lacked jurisdiction to enter the original no-contact

order. She further urged that her response brief to the State’s motion to dismiss be considered

a motion to correct an illegal sentence. After a hearing, the circuit court granted the State’s




                                               2
                                  Cite as 2015 Ark. App. 618

motion to dismiss in an order filed on October 8, 2014. Appellant filed a notice of appeal

from that order on November 7, 2014.

       We hold that the circuit court correctly ruled that it lacked jurisdiction to hear

appellant’s untimely appeal from the district court to the circuit court, and further, that the

circuit court’s lack of jurisdiction means that this court also lacks jurisdiction to hear the

appeal. Arkansas Rule of Criminal Procedure 36 governs appeals from district court to circuit

court, and it requires the defendant to perfect an appeal by filing, at a minimum, a copy of

the district court docket sheet and any bond or other security filed by the defendant to

guarantee the defendant’s appearance before the circuit court, within thirty days after entry

of the district-court judgment. See Ark. R. Crim. Pro. 36(b), (c). It is well established that

[t]he thirty-day filing requirement of Rule 36 is strictly enforced and is jurisdictional in

nature.” Risner v. State, 2011 Ark. App. 549, at 6. Because a defendant’s failure to properly

perfect his or her appeal from district court to circuit court deprives the circuit court of

jurisdiction, the appellate court likewise lacks jurisdiction to entertain any further appeal from

circuit court. Williams v. State, 2010 Ark. App. 525, 334 S.W.3d 873. Under these legal

standards, the circuit court properly granted the State’s motion to dismiss appellant’s appeal

from district court, and this appeal should also be dismissed. Id.

       Appellant’s argument that the Sparkman District Court lacked jurisdiction under

Arkansas Code Annotated section 16-85-714 (Supp. 2011) to order her, the victim of a

crime, not to have contact with the perpetrator, the defendant, Mr. Weisse, does not change

our analysis. Appellant’s argument has no bearing on the district court’s jurisdiction to enter


                                                3
                                Cite as 2015 Ark. App. 618

an order. Amendment 80 vested the district courts with full subject-matter

jurisdiction—concurrent with the circuit courts—over misdemeanor cases. Ark. Const.

amend. 80, § 7(b).

      Appeal dismissed.

      HARRISON and GRUBER , JJ., agree.

      The Mathis Law Firm, by: Winson C. Mathis, for appellant.

      Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                              4